           Case 1:14-cr-00287-LY Document 44 Filed 01/19/21 Page 1 of 2



PROB 12A
(7/93)


                          UNITED STATES DISTRICT COURT
                                         for
                               Western District of Texas
                            Report on Offender Under Supervision

Name of Offender: John Diego Ruedas                             Case Number: A-14-CR-287(1)LY

Name of Sentencing Judicial Officer: Honorable Sam Sparks, Senior U.S. District Judge

Date of Original Sentence: March 27, 2015

Original Offense: Felon in Possession of a Firearm, in violation of 18 U.S.C. §§ 922(g)(1) and
924(a)(2)

Original Sentence: 77 months’ imprisonment followed by three (3) years of supervised release,
Special Conditions: substance abuse and mental health counseling, take all medications as
prescribed, abstain from alcohol, no gang contact, search condition

Type of Supervision: Supervised Release          Date Supervision Commenced: October 14, 2020

Assistant U.S. Attorney: Elizabeth Cottingham       Defense Attorney: William Ibbotson (AFPD)



                                 PREVIOUS COURT ACTION

On January 15, 2021, the case was transferred to U.S. District Judge Lee Yeakel’s docket.


                               NONCOMPLIANCE SUMMARY

Violation of Standard Condition No. 7: “The defendant shall refrain from excessive use of
alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician.”

Nature of Non-compliance: On January 6, 2021, test results were received from a drug test
Ruedas submitted on December 28, 2020. Said results were positive for marijuana and cocaine; he
verbally admitted to using the substances.
            Case 1:14-cr-00287-LY Document 44 Filed 01/19/21 Page 2 of 2



JOHN DIEGO RUEDAS
Report on Offender Under Supervision
Page 2


U.S. Probation Officer Action: Ruedas advised that recent family stressors have led him to use
substances to help him cope with said matters. He has been referred to individual substance abuse
treatment and voices a desire to make better choices. It is respectfully requested no action be taken
at this time. The Court will be notified of further noncompliance issues.

                                                      Respectfully submitted,



                                                      Laura W. Howard
                                                      Senior United States Probation Officer
                                                      Date: 1/19/2021


Approved:       ______________________
                Hector Garcia, Supervising
                United States Probation Officer


THE COURT ORDERS:

[X] No Action

[ ] Submit a Request for Modifying the Conditions or Term of Supervision

[ ] Submit a Request for Warrant or Summons

[ ] Other



                                                      __________________________
                                                      Honorable Susan Hightower
                                                      United States Magistrate Judge

                                                             January 19, 2021
                                                      Date: _______________
